COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH





NO. 2-08-310-CR





TOMMY JOSEPH CHATMAN	APPELLANT



V.



THE STATE OF TEXAS	STATE



------------



FROM THE 371ST DISTRICT COURT OF TARRANT COUNTY



------------



MEMORANDUM OPINION
(footnote: 1)


------------

Appellant Tommy Joseph Chatman pleaded guilty to two counts of possession with intent to deliver a controlled substance of four grams or more but less than 200 grams.  Pursuant to a plea bargain agreement, Chatman was sentenced to ten years’ confinement for one count and eight years’ confinement for the other count.  The trial court entered its certification of Chatman’s right to appeal in accordance with rule 25.2(a)(2).  
See 
Tex. R. App. P. 25.2(a)(2).  The certification states that this “is a plea-bargain case, and the defendant has NO right of appeal.”

On August 27, 2008, Chatman filed a notice of appeal.  On September 3, 2008, we notified Chatman’s counsel that the certification indicating his client had no right to appeal had been filed in this court and that this appeal would be dismissed unless Chatman or any party desiring to continue the appeal filed a response showing grounds for continuing the appeal.  
See 
Tex. R. App. P. 25.2(d).  Chatman responded with a copy of a “Motion of Appeal” and stated that he was told he could “appeal under Attorney Ineffective.”

Rule 25.2(a)(2) limits the right to appeal in a plea bargain case to those matters that were raised by written motion filed and ruled on before trial or after getting the trial court’s permission to appeal.  Tex. R. App. P. 25.2(a)(2)(A), (B).  Chatman does not contend that he did either of these things.  Accordingly, we dismiss this appeal.  
See 
Tex. R. App. P. 25.2(d), 43.2(f).

PER CURIAM

PANEL:  HOLMAN, GARDNER, and WALKER, JJ.

DO NOT PUBLISH

Tex. R. App. P. 47.2(b)



DELIVERED:  October 2, 2008	

FOOTNOTES
1:See 
Tex. R. App. P. 47.4.